United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    August 17, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                             No. 05-30918
                           Summary Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

LEE E. UNDERWOOD, JR.,

                                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                         (3:04-CR-30059-1)
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant    Lee   E.   Underwood,   Jr.,    appeals      his

sentence following his guilty plea to conspiracy to possess with

intent to distribute 50 grams or more of methamphetamine, in

violation of 21 U.S.C. §§ 841(a) and 846.     Underwood contends that

the district court erroneously determined his offense level by

applying a preponderance of the evidence standard and by placing

the burden on him to refute factual allegations in the presentence

report (PSR).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       As Underwood was sentenced after the Supreme Court’s decision

in United States v. Booker, 543 U.S. 220 (2005), the district court

was entitled to find by a preponderance of the evidence all facts

necessary to calculate the guideline range.                 United States v.

Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005).     Further, Underwood bore the burden of proving that the

court should not rely on the PSR.          United States v. Betancourt, 422
F.3d 240, 248 (5th Cir. 2005);         United States v. Parker, 133 F.3d
322, 329 (5th Cir. 1998).         In the absence of persuasive rebuttal

evidence, the district court was permitted to rely on facts in the

PSR.     See United States v. Caldwell, 448 F.3d 287, 290 (5th Cir.

2006).

       Underwood also contends that statements in the PSR violated

Crawford v. Washington, 541 U.S. 36 (2004), which involved a

defendant’s      right   under   the   Confrontation       Clause   during    his

criminal     trial.       Underwood’s       Crawford-based       arguments     is

unavailing: There is no Confrontation Clause right at sentencing

and    nothing   in   Crawford    indicates    that   it    is   applicable    to

sentencing proceedings.          See United States v. Navarro, 169 F.3d
228, 236 (5th Cir. 1999).

       Underwood asserts further advances that the district court

erroneously applied sentencing enhancements based on drug quantity,

possession of a firearm, and role as a leader or organizer in the

offense.    He insists that a videotape recording of his statements

made to investigators shows that the PSR contained inaccurate

                                       2
information with respect to these enhancements.                  We conclude,

however, that Underwood has failed to show that the district

court’s      sentence    enhancements       were   clearly   erroneous.     See

Caldwell, 448 F.3d at 290; see also United States v. Washington, 44
F.3d 1271, 1281 (5th Cir. 1995).

      Finally, Underwood advances that the district court ignored

the sentencing disparity between his sentence and the sentence of

his   drug    supplier    in   a   related    case,   thereby   violating   the

principles of 18 U.S.C. § 3553(a)(6).              We note that the district

court explained Underwood’s sentence in light of the higher drug

quantity attributed to him and his leadership role and greater

criminal history.        Underwood has not overcome the presumption of

reasonableness afforded to his sentence.                See United States v.

Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).

      AFFIRMED.




                                        3